DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's amendments and arguments filed 1 February 2022 have been fully considered but they are not persuasive.
Applicant argues that Slepian teaches away from the claimed invention because Slepian discloses the steps of forming a polymeric coating on a tissue, while Applicant’s invention does not leave a polymeric coating. However, Applicant’s Specification fails to address the presence or absence of polymers. Because the Specification does not mention polymers, Slepian’s use of polymers cannot teach away from an undisclosed embodiment of the present invention, and Applicant’s amendment to claim 1 disclaiming the use of polymers is new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims set forth that the method claimed by Applicant does not leave a polymeric coating on the treated vessel. However, polymers and their presence or absence are not mentioned at all in the Specification. Accordingly, the recitation of a non-polymeric coating is considered new matter that is not sufficiently enabled by the Specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0218517 to Ogle et al.
In the specification and figures, Ogle discloses the apparatus  substantially claimed by Applicant. With regard to claims 11-15 and 20, Ogle discloses a catheter 
With regard to Applicant’s recitation drawn to the diameter of the balloons, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). As such, the diameter of the balloons does not patentably distinguish the instantly claimed invention from the Ogle device.
With regard to claims 16-19 and Applicant’s recitation drawn to the spacing of the balloons, catheter diameter, and volume of solution, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). As such, the spacing of the balloons and catheter diameter do not patentably distinguish the instantly claimed invention from the Ogle device.
With regard to claims 21, 22 and Applicant’s recitations of the duration of the incubation time, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05(II)(A). In the instant case, routine . 

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,575,815 to Slepian et al.
With regard to claims 11-15, 20, Slepian discloses a catheter with two inflatable balloon seals 50, 52, and lumen openings 56, configured to be inserted into a vessel (see FIG 2C, col 12, lines 22-27, FIG 1). The inflatable balloon seals are capable of being inflated to create an isolated zone in Step 2 (see FIG 1). The invention further comprises a solution for crosslinking proteins that is applied to a vessel (see col 11, lines 62-65).
With regard to Applicant’s recitation drawn to the diameter of the balloons, It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). As such, the diameter of the balloons does not patentably distinguish the instantly claimed invention from the Slepian device.
With regard to the recitation drawn to the action of the fixative solution, such a limitation is a statement of the intended use of the claimed device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. 

With regard to claims 16-19 and Applicant’s recitation drawn to the spacing of the balloons, catheter diameter, and volume of solution, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). As such, the spacing of the balloons and catheter diameter do not patentably distinguish the instantly claimed invention from the Slepian device.

Claims 1, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0218517 to Ogle et al in view of US 5,894,011 to Prosl et al.
With regard to claim 1, Ogle discloses the step of identifying a vessel in need of treatment (¶0079), placing a catheter 200 in a vessel segment 202 (¶0081), wherein the catheter comprises a sealing element 214 with one or more expansive elements (¶0083), transmitting a volume of therapeutic composition through the catheter (¶0086), retaining the solution in the vessel for a period between 1 minute and 1 hour (within the range claimed by Applicant, ¶0086), removing the therapeutic treatment (¶0087). The 
With regard to Applicant’s initial step of enlarging the fistula via angioplasty, such procedures are well known in the art, as taught by Prosl. (“[A]ngioplasty may be used to enlarge the lumen of the fistula…) col 2, lines 36-37. Accordingly, it would have been within the skill of a worker in the art to use angioplasty to enlarge a fistula to a desired diameter as taught by Prosl in combination with the coating operation disclosed by Ogle in order to achieve a desired diameter, as taught by Prosl.
With regard to Applicant’s recitations of the diameter of the fistula, the duration of the incubation time, and the volume of fluid, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05(II)(A). In the instant case, routine experimentation would lead a worker in the art to arrive at the claimed dimensions, durations, and volumes claimed by Applicant. 
With regard to claims 6 and 7 and Applicant’s recitation drawn to the spacing of the balloons, catheter diameter, and volume of solution, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). As such, the spacing of the balloons and catheter diameter do not patentably distinguish the instantly claimed invention from the Ogle device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8 March 2022